Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 1 of 21 PageID #: 1253




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 CELANESE INTERNATIONAL
 CORPORATION, CELANESE (MALTA)
 COMPANY 2 LIMITED, & CELANESE
 SALES U.S. LTD.,

                 Plaintiffs,
                                                               C.A. No. 20-1775-LPS
        v.

 ANHUI JINHE INDUSTRIAL CO., LTD.,
 JINHE USA LLC, UMC INGREDIENTS,
 LLC f/k/a/ JRS INTERNATIONAL LLC,
 & PRINOVA US LLC,

        Defendants.


                               STIPULATED PROTECTIVE ORDER

       1.       PURPOSES AND LIMITATIONS

                Disclosure and discovery activity in this action (“this Action”) is likely to involve

production of confidential, proprietary, or private information for which special protection from

public disclosure and from use for any purpose other than prosecuting this litigation may be

warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the following

Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as

set forth in Section 12.4, below, that the parties will follow the Court’s and the CM/ECF

Procedures for filing materials under seal.


       743599543.1

       WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 2 of 21 PageID #: 1254




       2.      DEFINITIONS

               2.1     Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

               2.2     “CONFIDENTIAL” Information or Items: information (regardless of how

it is generated, stored or maintained) or tangible things that qualify for protection under Federal

Rule of Civil Procedure 26(c).

               2.3     Designating Party: a Party or Non-Party that designates information or

items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

               2.4     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

               2.5     Expert: a person with specialized knowledge or experience in a matter

pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an expert

witness or as a consultant in this Action, (2) is not a current employee of a Party or of a Party’s

competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

of a Party’s competitor.

               2.6     “HIGHLY       CONFIDENTIAL          –   ATTORNEYS’          EYES     ONLY”

Information or Items: extremely sensitive “Confidential Information or Items,” disclosure of which

to another Party or Non-Party would create a substantial risk of serious harm that could not be

avoided by less restrictive means, including commercially sensitive financial information, trade




                                                 2

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 3 of 21 PageID #: 1255




secrets, or other non-public proprietary information that provides any Party a competitive business

advantage.

               2.7     Non-Party: any natural person, partnership, corporation, association, or

other legal entity not named as a Party to this Action.

               2.8     Outside Counsel of Record: attorneys who are not employees of a party to

this Action but are retained to represent or advise a party to this Action and have appeared in this

Action on behalf of that party or are affiliated with a law firm that has appeared on behalf of that

party.

               2.9     Party: any party to this Action, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel of Record (and their support staff).

               2.10    Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

               2.11    Professional Vendors: persons or entities that provide litigation support

services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

               2.12    Protected Material: any Disclosure or Discovery Material that is designated

as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

               2.13    Receiving Party: a Party that receives Disclosure or Discovery Material

from a Producing Party.

         3.    SCOPE

               The protections conferred by this Stipulation and Order cover not only Protected

Material (as defined above), but also (1) any information copied or extracted from Protected


                                                 3

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 4 of 21 PageID #: 1256




Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

Material. However, the protections conferred by this Stipulation and Order do not cover the

following information: (a) any information that is in the public domain at the time of disclosure to

a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order, including becoming part of the public

record through trial or otherwise; and (b) any information known to the Receiving Party prior to

the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

the information lawfully and under no obligation of confidentiality to the Designating Party. Any

use of Protected Material at trial shall be governed by a separate agreement or order.

       3.1     Other Proceedings: By entering this Order and limiting the disclosure of

information in this case, the court does not intend to preclude another court from finding that

information may be relevant and subject to disclosure of another case. Any person or Party subject

to this Order who becomes subject to a motion to disclose another Party’s information designated

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant

to this Order shall promptly notify that Party of the motion so that the Party may have an

opportunity to appear and be heard on whether that information should be disclosed.

       4.      DURATION

               Even after final disposition of this Action, the confidentiality obligations imposed

by this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after

the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,


                                                  4

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 5 of 21 PageID #: 1257




including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

       5.      DESIGNATING PROTECTED MATERIAL

               5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

Party or Non-Party that designates information or items for protection under this Order must take

care to limit any such designation to specific material that qualifies under the appropriate

standards. To the extent it is practical to do so, the Designating Party must designate for protection

only those parts of material, documents, items, or oral or written communications that qualify – so

that other portions of the material, documents, items, or communications for which protection is

not warranted are not swept unjustifiably within the ambit of this Order.

               Mass, indiscriminate, or routinized designations are prohibited. Designations that

are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary expenses

and burdens on other parties) expose the Designating Party to sanctions.

               If it comes to a Designating Party’s attention that information or items that it

designated for protection do not qualify for protection at all or do not qualify for the level of

protection initially asserted, that Designating Party must promptly notify all other parties that it is

withdrawing the mistaken designation.

               5.2     Manner and Timing of Designations. Except as otherwise provided in this

Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

       Designation in conformity with this Order requires:


                                                  5

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 6 of 21 PageID #: 1258




                       (a) for information in documentary form (e.g., paper or electronic

documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that the

Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only a portion or

portions of the material on a page qualifies for protection, the Producing Party also must clearly

identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must

specify, for each portion, the level of protection being asserted.

       A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the

documents it wants copied and produced, the Producing Party must determine which documents,

or portions thereof, qualify for protection under this Order. Then, before producing the specified

documents, the Producing Party must affix the appropriate legend (“CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains

Protected Material. If only a portion or portions of the material on a page qualifies for protection,

the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

markings in the margins) and must specify, for each portion, the level of protection being asserted.

                       (b) for testimony given in deposition or in other pretrial or trial proceedings,

that the Designating Party identify on the record all protected testimony and specify the level of

protection being asserted. By right, the Designating Party shall have 21 days from the date of its

receipt of the official transcript of the deposition, hearing or other proceeding to identify the


                                                  6

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 7 of 21 PageID #: 1259




specific portions of the testimony as to which protection is sought and to specify the level of

protection being asserted. Only those portions of the testimony that are appropriately designated

for protection within the 21 days shall be covered by the provisions of this Stipulated Protective

Order. Alternatively, a Designating Party may specify, at the deposition or up to 21 days afterwards

if that period is properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

       Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY.”

       Transcripts containing Protected Material shall have an obvious legend on the title page

and at the top of all pages that follow that the transcript contains Protected Material, and the level

of protection being asserted by the Designating Party. The Designating Party shall inform the court

reporter of these requirements. Any transcript that is prepared before the expiration of a 21-day

period for designation shall be treated during that period as if it had been designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

the expiration of that period, the transcript shall be treated only as actually designated.

                       (c) for information produced in some form other than documentary and for

any other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions


                                                  7

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 8 of 21 PageID #: 1260




of the information or item warrant protection, the Producing Party, to the extent practicable, shall

identify the protected portion(s) and specify the level of protection being asserted.

               5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

to designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.

       6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

               6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation

of confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

               6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by providing written notice to the Designating Party of each designation it is challenging

and describing the basis for each challenge. To avoid ambiguity as to whether a challenge has been

made, the written notice must recite that the challenge to confidentiality is being made in

accordance with this specific section of the Protective Order. The parties shall attempt to resolve

each challenge in good faith and must begin the process by conferring directly (in voice to voice

dialogue; other forms of communication are not sufficient) within 7 days of the date of service of

notice. In conferring, the Challenging Party must explain the basis for its belief that the

confidentiality designation was not proper and must give the Designating Party an opportunity to


                                                   8

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 9 of 21 PageID #: 1261




review the designated material, to reconsider the circumstances, and, if no change in designation

is offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the

next stage of the challenge process only if it has engaged in this meet and confer process first or

establishes that the Designating Party is unwilling to participate in the meet and confer process in

a timely manner.

               6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the Challenging Party shall raise a dispute with the Court using the Court’s dispute

resolution process within 21 days of the initial notice of challenge or within 14 days of the parties

agreeing that the meet and confer process will not resolve their dispute, whichever is later. Failure

by the Challenging Party to raise such a dispute within 21 days (or 14 days, if applicable) shall

automatically waive the ability to challenge the confidentiality designation for each challenged

designation. In addition, the Challenging Party may raise a dispute with the Court using the Court’s

dispute resolution process at any time if there is good cause for doing so, including a challenge to

the designation of a deposition transcript or any portions thereof.

       Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. All parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the Court rules on the challenge.

       7.      ACCESS TO AND USE OF PROTECTED MATERIAL

               7.1     Basic Principles. A Receiving Party may use Protected Material that is

disclosed or produced by another Party or by a Non-Party in connection with this Action only for

prosecuting, defending, or attempting to settle this litigation. Except as permitted by section 14

below (the ITC investigation cross-use provision), neither a Receiving Party nor Outside Counsel


                                                 9

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 10 of 21 PageID #: 1262




of Record of a Receiving Party may use Protected Material that is disclosed or produced by another

Party or by a Non-Party in this Action in connection with any other litigation, including, but not

limited to, any other litigation that involves one or more of the Parties to this Action. Protected

Material may be disclosed only to the categories of persons and under the conditions described in

this Order. When the litigation has been terminated, a Receiving Party must comply with the

provisions of section 13 below (FINAL DISPOSITION).

               Protected Material must be stored and maintained by a Receiving Party at a location

and in a secure manner that ensures that access is limited to the persons authorized under this

Order.

               7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

                      (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

the information for this Action;

                      (b) the officers, directors, and employees of the Receiving Party to whom

disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);

                      (c) Experts (as defined in this Order) of the Receiving Party, and the

Experts’ personnel and support staff, (1) to whom disclosure is reasonably necessary for this

Action, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and

(3) as to whom the procedures set forth in section 7.4(a), below, have been followed;

                      (d) the Court and its personnel;


                                                10

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 11 of 21 PageID #: 1263




                      (e) court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this Action and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                      (f) during their depositions, witnesses in this Action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court. Pages of

transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this Stipulated Protective Order; and

                      (g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

               7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” Information or Items. Unless otherwise ordered by the court or permitted in writing by

the Designating Party, a Receiving Party may disclose any information or item designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

                      (a) the Receiving Party’s Outside Counsel of Record in this Action, as well

as employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose

the information for this Action;

                      (b) Experts of the Receiving Party, and Experts’ personnel and support staff,

(1) to whom disclosure is reasonably necessary for this Action, (2) who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures

set forth in section 7.4(a), below, have been followed;

                      (c) the Court and its personnel;


                                                11

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 12 of 21 PageID #: 1264




                       (d) court reporters and their staff, professional jury or trial consultants or

mock jurors, and Professional Vendors to whom disclosure is reasonably necessary for this Action

and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

                       (e) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

               7.4     Procedures for Approving or Objecting to Disclosure of Protected Material

to Experts.

                       (a) Unless otherwise ordered by the Court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

Protected Material pursuant to section 7.4(b) first must make a written request to the Designating

Party that (1) sets forth the full name of the Expert and the city and state of his or her primary

residence, (2) attaches a copy of the Expert’s current resume, (3) identifies the Expert’s current

employer(s), (4) identifies each person or entity from whom the Expert has received compensation

or funding for work in his or her areas of expertise or to whom the expert has provided professional

services, including in connection with a litigation, at any time during the preceding five years,1

and (5) identifies (by name and number of the case, filing date, and location of court) any litigation

in connection with which the Expert has offered expert testimony, including through a declaration,

report, or testimony at a deposition or trial, during the preceding five years.




       1
         If the Expert believes any of this information is subject to a confidentiality obligation to
a third-party, then the Expert should provide whatever information the Expert believes can be
disclosed without violating any confidentiality agreements, and the Party seeking to disclose to the
Expert shall be available to meet and confer with the Designating Party regarding any such
engagement.

                                                 12

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 13 of 21 PageID #: 1265




                       (b) A Party that makes a request and provides the information specified in

the preceding respective paragraphs may disclose the subject Protected Material to the identified

Expert unless, within five (5) calendar days of delivering the request (unless otherwise agreed to

by counsel), the Party receives a written objection from the Designating Party. Any such objection

must set forth in detail the grounds on which it is based.

                       (c) A Party that receives a timely written objection must meet and confer

with the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

agreement within three (3) calendar days of the written objection (unless otherwise agreed to by

counsel). If no agreement is reached, the Party seeking to make the disclosure to the Expert may

file a motion seeking permission from the Court to do so. Any such motion must describe the

circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is

reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

additional means that could be used to reduce that risk. In addition, any such motion must be

accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

reasons advanced by the Designating Party for its refusal to approve the disclosure.

       In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

       8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
               OTHER LITIGATION

               If a Party is served with a subpoena or a court order issued in other litigation that

compels disclosure of any information or items designated in this Action as “CONFIDENTIAL”



                                                 13

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 14 of 21 PageID #: 1266




or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” prior to disclosure of the

designated information or items that Party must:

               (a) promptly notify in writing the Designating Party. Such notification shall include

a copy of the subpoena or court order;

               (b) promptly notify in writing the Party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;

and

               (c) cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected.

               If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this Action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

determination by the court from which the subpoena or order issued, unless the Party has obtained

the Designating Party’s permission. The Designating Party shall bear the burden and expense of

seeking protection in that court of its confidential material – and nothing in these provisions should

be construed as authorizing or encouraging a Receiving Party in this Action to disobey a lawful

directive from another court.

       9.      A NON-PARTY’S PROTECTED                      MATERIAL         SOUGHT        TO     BE
               PRODUCED IN THIS LITIGATION

                       (a)      The terms of this Order are applicable to information produced by a

Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with



                                                 14

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 15 of 21 PageID #: 1267




this Action is protected by the remedies and relief provided by this Order. Nothing in these

provisions should be construed as prohibiting a Non-Party from seeking additional protections.

                       (b)    In the event that a Party is required, by a valid discovery request, to

produce a Non-Party’s confidential information in its possession, and the Party is subject to an

agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

Party shall:

                              1.      promptly notify in writing the Requesting Party and the Non-

Party that some or all of the information requested is subject to a confidentiality agreement with a

Non-Party;

                              2.      promptly provide the Non-Party with a copy of the

Stipulated Protective Order in this Action, the relevant discovery request(s), and a reasonably

specific description of the information requested; and

                              3.      make the information requested available for inspection by

the Non-Party.

                       (c)    If the Non-Party fails to object or seek a protective order from this

Court within 14 days of receiving the notice and accompanying information, the Receiving Party

may produce the Non-Party’s confidential information responsive to the discovery request. If the

Non-Party timely seeks a protective order, the Receiving Party shall not produce any information

in its possession or control that is subject to the confidentiality agreement with the Non-Party

before a determination by the Court. Absent a court order to the contrary, the Non-Party shall bear

the burden and expense of seeking protection in this court of its Protected Material.




                                                15

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 16 of 21 PageID #: 1268




        10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Stipulated

Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party

of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made

of all the terms of this Order, and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

        11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                PROTECTED MATERIAL

                When a Producing Party gives notice to a Receiving Party that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Party are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order that

provides for production without prior privilege review. If information is produced in discovery

that is subject to a claim of privilege or of protection as trial-preparation material, the Party making

the claim may at any time notify any party that received the information of the claim and the basis

for it. After being notified, a Party must promptly return or destroy the specified information and

any copies it has and may not sequester, use or disclose the information until the claim is resolved.

This includes a restriction against presenting the information to the Court for a determination of

the claim. In addition, information that contains privileged matter or attorney work product shall

be immediately returned if such information appears on its face to have been inadvertently

produced. The Parties incorporate this agreement into the stipulated protective order pursuant to

Federal Rule of Evidence 502(d) and 502(e).

                                                  16

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 17 of 21 PageID #: 1269




       12.     MISCELLANEOUS

               12.1    Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court or by agreement of the Parties in the future.

               12.2    Right to Assert Other Objections. By stipulating to the entry of this

Protective Order no Party waives any right it otherwise would have to object to disclosing or

producing any information or item on any ground not addressed in this Stipulated Protective Order.

Similarly, no Party waives any right to object on any ground to use in evidence of any of the

material covered by this Protective Order.

               12.3    Export Control. Disclosure of Protected Material shall be subject to all

applicable laws and regulations relating to the export of technical data contained in such Protected

Material, including the release of such technical data to foreign persons or nationals in the United

States or elsewhere. The Producing Party shall be responsible for identifying any such controlled

technical data by affixing the words “SUBJECT TO EXPORT CONTROL” or similar designation

on each page of a document containing such material. This label shall be in addition to any other

confidentiality label required by this Order. The Receiving Party shall take measures necessary to

ensure compliance with any applicable laws or regulations relating to the export of technical data.

               12.4    Filing Protected Material. If any Party wishes to submit “Highly

Confidential Outside - Counsel Eyes Only” or “Confidential” information to the Court, the

submission must be filed under seal in conformance with the Court’s rules and procedures.

Materials filed under seal must include a cover page bearing the title of this matter, an indication

of the nature of the contents of such sealed filing, and the words “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY - SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER,” as applicable.


                                                17

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 18 of 21 PageID #: 1270




       13.     FINAL DISPOSITION

               Within 60 days after the final disposition of this Action, as defined in section 4,

each Receiving Party must return all Protected Material to the Producing Party or destroy such

material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

compilations, summaries, and any other format reproducing or capturing any of the Protected

Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit

a written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

not retained any copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

legal memoranda, correspondence, written discovery responses, deposition and trial exhibits,

expert reports, attorney work product, and consultant and expert work product, even if such

materials contain Protected Material. Any such archival copies that contain or constitute Protected

Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

       14.     CROSS-USE OF DISCOVERY

       The parties agree that all discovery taken or to be taken in United States International Trade

Commission Investigation In the Matter of Certain High-Potency Sweeteners, Processes for

Making Same, and Products Containing Same, Inv. No. 337-TA-1264 (the “ITC Investigation”),

may be used in this Action, including deposition transcripts, produced documents, and discovery

responses, subject to the terms of the protective order in that investigation. Any document or thing

produced in the ITC Investigation and designated as Confidential Business Information may be


                                                18

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 19 of 21 PageID #: 1271




used in this Action as if the document or thing was designated “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.”




                                         19

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 20 of 21 PageID #: 1272



Dated: September 1, 2021                   Respectfully submitted,

DLA PIPER LLP (US)                         SHAW KELLER LLP
/s/ Brian A. Biggs                         /s/ Andrew E. Russell
Brian A. Biggs (DE Bar No. 5591)
Erin E. Larson (DE Bar No. 6616)           John W. Shaw (No. 3362)
1201 North Market Street, Suite 2100       Andrew E. Russel (No. 3362)
Wilmington, DE 19801-1147                  I.M. Pei Building, 12th Floor
Telephone: (302) 468-5700                  1105 North Market Street
Facsimile: (302) 394-2341                  Wilmington, DE 19801
brian.biggs@us.dlapiper.com                Telephone: (302) 298-0700
erin.larson@us.dlapiper.com                jshaw@shawkeller.com
Attorneys for Plaintiffs Celanese          arussel@shawkeller.com
International Corporation, Celanese
(Malta) Company 2 Limited, and Celanese    Attorneys for UMC Ingredients, LLC
Sales U.S. Ltd.                            formerly known as JRS International LLC

                                           POTTER ANDERSON & CORROON
                                           LLP

                                           /s/ Jonathan A. Choa
                                           Jonathan A. Choa (#5319)
                                           1313 N. Market St.
                                           Hercules Plaza, 6th Floor
                                           P.O. Box 951
                                           Wilmington, DE 19899
                                           Telephone: (302) 984-6000
                                           jchoa@potteranderson.com

                                           Attorneys for Defendants Anhui Jinhe
                                           Industrial Co., Ltd and Jinhe US, LLC

                                           BAYARD, P.A.

                                           /s/ Ronald P. Golden III
                                           Stephen B. Brauerman (#4952)
                                           Ronald P. Golden III (#6254)
                                           600 N. King Street, Suite 400
                                           Wilmington, DE 19801
                                           Telephone: (302) 655-5000
                                           sbrauerman@bayardlaw.com
                                           rgolden@bayardlaw.com

                                           Attorneys for Defendant Prinova US LLC



                                          20

WEST\296006790.1
Case 1:20-cv-01775-LPS Document 66 Filed 09/01/21 Page 21 of 21 PageID #: 1273




       SO ORDERED this _________ day of ______________, 2021



                                      _______________________________
                                      United States District Judge




                                        21

WEST\296006790.1
